NOT FOR PUBLICATION                       FILED
                   UNITED STATES COURT OF APPEALS                       JUN 24 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

JOSE MIGUEL BONILLA,                           No.   18-70325

               Petitioner,                     Agency No. A073-905-346

 v.
                                               MEMORANDUM*
WILLIAM P. BARR, Attorney General,

               Respondent.

                    On Petition for Review of an Order of the
                        Board of Immigration Appeals

                              Submitted June 22, 2020**


Before: HAWKINS, GRABER, and McKEOWN, Circuit Judges.

      Petitioner Jose Miguel Bonilla, a native and citizen of El Salvador, seeks

review of the Board of Immigration Appeals’ (“BIA”) order denying his application

for deferral of removal under the Convention Against Torture. We have jurisdiction

under 8 U.S.C. § 1252, and we deny the petition.



      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Substantial evidence supports the BIA’s conclusion that Petitioner did not

establish it is “more likely than not” that he will be tortured on return. See Del Cid

Marroquin v. Lynch, 823 F.3d 933, 937 (9th Cir. 2016) (per curiam) (stating standard

of review). Although Petitioner suffered abuse in El Salvador, substantial evidence

supports the immigration judge’s ruling that the treatment did not amount to torture.

See Kumar v. Gonzales, 444 F.3d 1043, 1055 (9th Cir. 2006) (citing Gui v. INS, 280
F.3d 1217, 1230 (9th Cir. 2002)).

      Moreover, given the evidence on the efforts of the Salvadoran government to

address and eradicate extrajudicial killings of young men perceived to be gang

members by the police and military, substantial evidence supports the BIA’s

determination that “the Salvadoran government does not consent or acquiesce to the

torture of its citizens.” See, e.g., Del Cid Marroquin, 823 F.3d at 937 (“Salvadoran

law prohibits extrajudicial killings and violence, and there is substantial evidence

that the government enforces those laws—albeit imperfectly—against both gang

members and rogue police officers.”).

      PETITION DENIED.




                                          2